Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 2 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “for structural blocks that are not connected to veneer units” as recited within line 3 of claim 2. It is not clear if the claimed concrete block system contains or does not contain structural blocks that are not connected to veneer units. The language of claim 2 appears to set forth only a possible arrangement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 12 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDonald 2016/0069078.    MacDonald discloses, para [0002], Figs. 3E, 4B, 6I and 7C for example, a concrete block system for constructing a structure, the system comprising: - a plurality of structural blocks 100a, 100b, 300a, 300b, 400 made of concrete, each structural block having a top side and a bottom side, and lateral sides, at least two of the lateral sides being provided with block channels 122, 322; - a plurality of veneer units 500, 600, each unit comprising an exposed face and a rear face, the rear face being provided with veneer channels 522, 622; and - a plurality of connectors 700, each being sized, shaped and configured to attach the veneer units to the structural blocks via the respective block channels and veneer channels, wherein any given connector from said plurality of connectors is suitable for connecting a veneer unit to a structural block.
2. Each connector is sized, shaped and configured to attach two adjacent structural blocks together, (e.g., Fig. 7F), via their respective block channels, for structural blocks that are not connected to veneer units.
3. The connectors are sized, shaped and configured to create a set-back between two of said structural blocks when stacked one on the other, (lines 7-11 of para {0056} - Fig. 6I).
4. The connectors are identical in shape.
5. The structural blocks are identical in shape, (at least two blocks of the MacDonald system can be seen as identical in shape).
6. The block channels, (e.g., 122-Fig. 1G, 222-Fig. 2A, 322-Fig. 3E and 4B, etc.), extend vertically along a height of the structural blocks, from the bottom to the top sides.
9. One of the lateral sides of the structural block comprises a single channel, (e.g., Fig. 3B, 3E, 4B, 6E, 7C, 7F).
12. Structure is one of a retaining wall, a double-sided wall, a stair or a column, (lines 1-5 of para [0058]).
43. MacDonald discloses a method of constructing a structure with the concrete block system according to claim 1, comprising the steps of: - placing at least two of the structural blocks side by side, (e.g., Figs. 7A, 7C, 7F); - connecting one of the veneer units to at least one of the structural blocks, by inserting a body or a knob of one of the connectors into a block channel of one of said first and second blocks, and by inserting the knob or body of the same connector in one of the veneer channels in the rear face of the veneer unit, (e.g., Figs. 6C, 6D, 6E, 6I, 6L, 7A, 7C, 7F).

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 2435139 to Stransky.    Stransky discloses, Figs. 1-3 for example, a concrete block system for constructing a structure, the system comprising: - a plurality of structural blocks 1 made of concrete, each structural block having a top side and a bottom side, and lateral sides, at least two of the lateral sides being provided with block channels (e.g., 2); - a plurality of veneer units, (those units 1 facing and attached to the blocks 1 in Fig. 3), each unit comprising an exposed face and a rear face, the rear face being provided with veneer channels, (e.g., 2); and - a plurality of connectors, (Fig. 2), each being sized, shaped and configured to attach the veneer units to the structural blocks via the respective block channels and veneer channels, wherein any given connector from said plurality of connectors is suitable for connecting a veneer unit to a structural block.
10. The block channels and/or the veneer channels have a dovetail shape with a narrower portion opening on the lateral sides.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2500331 to Cooper et al.    Cooper et al. discloses, Figs. 2 and 7 for example, a concrete block system for constructing a structure, the system comprising: - a plurality of structural blocks, (Fig. 2), made of concrete, each structural block having a top side and a bottom side, and lateral sides, at least two of the lateral sides being provided with block channels (e.g., 16, 17, 19, 20); - a plurality of veneer units, (those units as seen in Fig. 2 facing and attached to the blocks of Fig. 2 as illustrated in Fig. 7), each unit comprising an exposed face and a rear face, the rear face being provided with veneer channels, (e.g., 16, 17); and - a plurality of connectors, (e.g., 33), each being sized, shaped and configured to attach the veneer units to the structural blocks via the respective block channels and veneer channels, wherein any given connector from said plurality of connectors is suitable for connecting a veneer unit to a structural block.
11. One of the lateral sides of the structural blocks comprises a dovetail male portion or rib for connection with a corresponding veneer channel provided on the rear face of the veneer units, (see annotated Fig. 7 of Cooper et al.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8 and 12 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over FR 1026321 to Lowinger. Lowinger discloses, Figs. 14, 15, 20, 21, 28 and 30 for example, a concrete block system for constructing a structure, the system comprising: - a plurality of structural blocks 16, 22 made of concrete, each structural block having a top side and a bottom side, and lateral sides, at least two of the lateral sides being provided with block channels 5; a plurality of veneer units 31, 32, 23, 24, each unit comprising an exposed face and a rear face, the rear face being provided with veneer channels 5; and - a plurality of connectors 5a, each being sized, shaped and configured to attach the veneer units to the structural blocks via the respective block channels and veneer channels, wherein any given connector from said plurality of connectors is suitable for connecting a veneer unit to a structural block.
Lowinger is taken to set forth an assembly or system having a plurality of structural blocks with a plurality of veneer units. However, it would have been obvious to one having ordinary skill in the art at the time of filing the invention to have provided the Fig. 30 double wall with an upper block 22 attached to veneer units 23, 24 so as to form a completed wall structure. Likewise, forming a forming a complete rectangular wall or cabinet or shed, etc. with such completed complete rectangular wall or cabinet or shed, etc. having the block 16 at each corner would have been obvious to one having ordinary skill in the art at the time of filing the invention particularly in view of Lowinger at lines 136-147 as would forming the blocks 16 and 22 of concrete, thus providing a sturdy element for the final assembly.   
7. The structural blocks have an L-shape, (16 of Fig. 14), when viewed from the top.
8. Two adjacent lateral sides of the structural blocks comprise two channels, (e.g., 16 of Fig. 14 and 22 of Fig. 15).
12. Lowinger discloses at least, a double wall.

Allowable Subject Matter
Claims 13-17 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                      /MICHAEL SAFAVI/                                                                      Primary Examiner, Art Unit 3631                                                                                                                                  
MS
May 04, 2022

Annotated Fig. 7 of Cooper et al.:



    PNG
    media_image1.png
    593
    575
    media_image1.png
    Greyscale